823 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel HARVEY, Plaintiff-Appellant,v.Alan H. MURRELL, Public Defender, Office of the PublicDefender, Defendant-Appellee.
No. 87-6012
United States Court of Appeals, Fourth Circuit.
Submitted May 28, 1987.Decided July 2, 1987.

Nathaniel Harvey, appellant pro se.
Alfred J. O'Ferrall, III, for appellee.
Before ERVIN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying relief under 42 U.S.C. Secs. 1983 and 1985 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Harvey v. Murrell, C/A No. 85-2950-K (D.Md., Dec. 29, 1986).


2
AFFIRMED.